No. 8 5 - 1 6 8
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1985




ELDORA J. PORCH, BOBBY RAY TANNER
and FRANCIS C. CADWELL,

                Plaintiffs and Appellants,


POWDER RIVER BOARD OF COUNTY COMMISSIONERS,
ALVIN =SCHKOW, F.F. HUCKINS, TED FLETCHER,
Commissioners,
                Defendants and Respondents.




APPEAL FROM:    District Court of the Sixteenth Judicial District,
                In and for the County of Powder River,
                The Honorable Nat.Allen, Judge presiding.

COUNSEL OF RECORD:

         For Appellants:

                Anderson, Brown, Gerbase, Cebull    &   Jones; Joe Gerbase,
                Billings, Montana

         For Respondents:
                Daniel Schwarz, County Attorney, Broadus, Montana




                                   Submitted on Briefs:     Oct. 3, 1 9 8 5
                                                 Decided:   December 30, 1 9 8 5


Filed:     i%!X 0 1985
               3




                                   Clerk
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

       This    is an      appeal from a          judgment entered      in the
Sixteenth Judicial District, in and for the County of Powder
River, Montana.           The    District       Court   denied    appellants'
application for a writ of prohibition against respondents to
prohibit them from building a swimming pool pursuant to the
creation of a RSID.
       Prior to Nay        31, 1984, a number of petitions were
circulated in Powder River County, Montana, for the purpose
of creating a rural special improvement district                       (RSID),
pursuant   to    §    7-12-2102, MCA          (1983).    The     commissioners
executed a resolution of intent to create the RSID and it was
subsequently      created       for    the    purpose   of   constructing    a
swimming pool.
       The appellants brought this action under an application
for a writ of prohibition to prohibit the Commissioners from
building the swimming pool.             The sufficiency of the petition
was challenged on the grounds it did not contain the names of
the requisite percentage of freeholders within the district.
A show cause hearing was held and the application was denied.
       The 1985 Legislature amended S 7-12-2102, MCA (1983),
Sec. 2, Ch. 665, L. 1985.             There is no longer the requirement
of    petition       of   60%    of     the    freeholders     affected    for
establishment of a RSID.              The county commissioners have the
authority, "[wlhenever the public interest or convenience may
require, to order and create special improvement d.istricts
outside the limits of incorporated towns and cities                    ...   "
The   Powder     River    County      Commissioners may        proceed    with
establishment    of the RSID to build      a swimming pool.         The
statutes provide      a   method   of written   protest   by   property
owners who     are   liable to be    assessed   if the district      is
established.     The order quashing the writ of prohibition is
affirmed for the reason the question is moot.




Justices
                            -